The execution against J. T. Fuller, de bonis propriis, was issued in pursuance of section 2814 of the Code of 1907:
"2814. When execution issues de bonis propriis. — When any judgment is rendered in the circuit court against any executor or administrator, as such, and an execution thereon has been returned 'no property' by the sheriff or other officer of the county in which such judgment was rendered, an execution may issue against the executor or administrator personally, to be levied on his goods and chattels, lands and tenements." *Page 168 
Appellee's case against the sheriff and his sureties is not to be prejudiced by reason of the fact that appellee refused to make a bond of indemnity as the sheriff demanded it should do. Section 4107 of the Code of 1907, under which the demand was made, contains no provision in respect of levies on real property. It deals exclusively with the matter of levies made or about to be made on personal property. The provision is that the sheriff may require a bond of indemnity when a reasonable doubt exists whether the personal property levied upon or about to be levied upon belongs to the defendant or is subject to levy and sale; but the defendant in execution had in his possession property prima facie subject to the writ; nothing appeared to the contrary. It was the sheriff's duty to make the levy, and he had no right to refuse because his demand for a bond of indemnity had been refused. Pilcher v. Hickman,132 Ala. 574, 31 So. 469, 90 Am. St. Rep. 930.
The history of section 2814 and its meaning are shown in Dangaix v. Lunsford, 112 Ala. 403, 20 So. 639. The proceeding under it is a substitute for an action against the executor or administrator as for a devastavit when execution de bonis intestati has been returned "no property." From the case just mentioned, from Banks v. Speers, 97 Ala. 560, 11 So. 841, and from the cases there cited, it appears to be the settled law of this state that a judgment or decree against a personal representative in his representative capacity, if permitted to stand, is conclusive on the personal representative of the amount due and owing by him as representative, and that he has in his hands sufficient assets for its payment. "These presumptions he will not be heard to gainsay or deny." The statute law affords to executors and administrators opportunity, deemed sufficient by the Legislature, to ascertain the condition of an estate in their hands so that, if the estate be insolvent, they may avoid personal liability by pleading insolvency. Thus section 2803 of the Code of 1907 provides that —
"No suit must be commenced against an executor or administrator, as such, until six months, and no judgment rendered against him, as such, until twelve months after the grant of letters testamentary or of administration."
He may, at any time before judgment, plead specially that the estate has been declared insolvent. Code, § 2794. And during the progress of any suit he may show that the estate in his keeping has been reported insolvent, and thereupon have a continuance until the final disposition of such report. Code, § 2793. And in Lambert v. Mallett, 50 Ala. 73, it was said that, while the judgment is certainly conclusive of any defense he might have interposed, if circumstances beyond his control have since made the estate insolvent, the administrator ought not, in good conscience, to be held personally accountable. And we may assume that some such ground of relief was set up in the bill which was filed by the administrator in this case; but that bill came to naught, and, we may add, there was in this case no proof to bring the defendant administrator's case within the influence of the doctrine of Lambert v. Mallett, supra.
But the foregoing considerations are addressed to the equity of the case as against the administrator personally. With that case the sheriff had no concern, nor did it signify to him anything of legal consequence that a report of insolvency had been filed after judgment. So long as the judgment was permitted to stand, it was conclusive against the defendant in execution and, of course, against the sheriff. It was his duty to levy according to the mandate of the writ, leaving the rest, if occasion should arise, to be determined on appropriate proceedings to be had between the parties to the judgment.
Appellant failed and refused during the time from April 9th to the date of the injunction, June 28th, to levy on the property of the defendant in the execution de bonis propriis. In Whitsett v. Slater, 23 Ala. 626, the sheriff failed to levy for 30 days after he had received an execution against a citizen of his county, who was in open possession of personal property sufficient to satisfy it, and the court held that he was guilty of a want of due diligence. This case was cited with approval in Planters' Chemical Co. v. Daniel, 209 Ala. 363,96 So. 424, and such, in effect, was also the decision in Pilcher v. Hickman, supra.
We see no recourse on the record before us but to affirm appellants' liability.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.